Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 13, 2017

The Court of Appeals hereby passes the following order:

A17D0282. JOHN E. HARRIS v. MEIRE M. HARRIS.

      In 2008, the trial court entered a final judgment and decree of divorce between
John E. Harris and Meire M. Harris that incorporated a parenting plan for their minor
children. In 2015, after John Harris was incarcerated, Meire Harris filed a petition
for modification of custody. In response to the petition, the trial court awarded Meire
Harris sole legal and physical custody of the children and vacated any previous
visitation award to John Harris. John Harris filed a motion for new trial, which the
trial court denied. He then filed this timely application for discretionary appeal.
      Pursuant to OCGA § 5-6-34 (a) (11), “[a]ll judgments or orders in child
custody cases awarding, refusing to change, or modifying child custody or holding
or declining to hold persons in contempt of such child custody judgment or orders”
are directly appealable. Additionally, “[u]nder Georgia law, visitation rights are a
part of custody.” Vines v. Vines, 292 Ga. 550, 551 (2) (739 SE2d 374) (2013).
      We will grant a timely-filed discretionary application if the lower court’s order
is subject to direct appeal. See OCGA § 5-6-35 (j). Because the underlying order
John Harris seeks to appeal modified child custody and visitation rights, he is entitled
to directly appeal the denial of his motion for new trial. Accordingly, this application
is hereby GRANTED. John Harris shall have ten days from the date of this order to
file a notice of appeal with the trial court. If, however, he has already filed a notice
of appeal, he need not file a second notice. The clerk of the trial court is DIRECTED
to include a copy of this order in the record transmitted to the Court of Appeals.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/13/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.